                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

UNITED STATES OF AMERICA
                                          Plaintiff,
v.                                                        Case No.: 1:17−cr−00236
                                                          Honorable Andrea R. Wood
Joseph D Jones, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, October 17, 2018:


        MINUTE entry before the Honorable Andrea R. Wood as to Joseph D. Jones:
Motion hearing held. Pursuant to the discussion held in open court and for the reasons
stated on the record, Defendant Jones' motion for release from custody [89] is denied. The
Court requests that, upon the Defendant's request, the U.S. Marshal arrange for Defendant
to receive and view a video of the funeral services. Mailed notice (ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
